DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 8/19/20, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-2, 5-9, 11-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridge (US 20140365734 A1).

With respect to claim 1, the Bridge reference teaches an apparatus, comprising: 
a persistent flush (PF) cache; (see fig. 6, persistent memory 440) and 
a PF-tracking logic coupled to the PF cache (see fig. 6, memory controller 410), wherein the PF-tracking logic is to: 
in response to receiving, from a media controller, an acknowledgment to a write request, determine whether the PF cache includes an entry corresponding to the media controller; (paragraph 42, where an acknowledgment of the completed persistent store operation for the OUT pointer 124 may be sent to the consumer 112. Alternatively, an acknowledgment may be sent to a cache controller or a memory controller associated with the consumer 112)
in response to the PF cache not including the entry corresponding to the media controller, allocate an entry in the PF cache for the media controller; (paragraph 42, where an acknowledgment of the completed persistent store operation [which would include an ‘allocation’ for the store operation] for the OUT pointer 124 may be sent to the consumer 112. Alternatively, an acknowledgment may be sent to a cache controller or a memory controller associated with the consumer 112)

issue a persistent flush request to the identified media controller to persist write requests received by the identified media controller; (paragraph 66, where  the Record A may be stored in the persistent memory 130. An acknowledgment of the completed persistent store operation may be sent to the producer 110. Alternatively, an acknowledgment may be sent to a cache controller or a memory controller associated with the producer 110) and 
remove an entry corresponding to the identified media controller from the PF cache subsequent to issuing the persistent flush request. (paragraph 66, where the producer 110 may update a local copy of the IN pointer 122. In some embodiments, the update of the local copy of the IN pointer 122 may occur in response to receiving the acknowledgment that the Record A is stored in the persistent memory 130)

With respect to claim 2, the Bridge reference teaches the apparatus of claim 1, further comprising an outstanding- request tracker and an outstanding-request-tracking logic, wherein the outstanding-request-tracking logic is to: 


With respect to claim 5, the Bridge reference teaches the apparatus of claim 2, wherein the outstanding-request tracker comprises at least one entry reserved for persistent flush requests. (paragraph 26, where producer 110 may store records into the queue 120 and advance the IN pointer 122 after a record is stored. The consumer 112 may fetch records from the queue 120 and advance the OUT pointer 124 after a record is processed)

With respect to claim 6, the Bridge reference teaches the apparatus of claim 1, further comprising a persistence- checkpoint (PC)-processing logic, a first-in, first-out (FIFO) buffer, and one or more counters; wherein the PC-processing logic is to place received persistence checkpoints (PCs) in the FIFO and associate each entry in the FIFO with a counter. (paragraph 116, where the PD buffer 550 may be implemented as a first-in-first-out (FIFO). In other embodiments, another type of data structure may be used. The per-thread PD counters 560 maintain a count of cache lines with a PD state for a given thread that have yet to commit to persistent memory. A corresponding 

With respect to claim 7, the Bridge reference teaches the apparatus of claim 6, wherein the PC-processing logic is to: 
increment the counter associated with an entry in the FIFO in response to issuing a persistent flush request triggered by the entry in the FIFO; (paragraph 116, where a corresponding counter is incremented in the counters 560 for the store instruction to persistent memory that caused a coherence state transition to the PD state from the given thread) and 
decrement the counter associated with the entry in the FIFO in response to receiving a response to a persistent flush request triggered by the entry in the FIFO. (paragraph 118, where when an entry in the PD buffer 550 is selected for deallocation, a corresponding counter in the per-thread PD line counters 560 is decremented. When the cache controller 540 receives an acknowledgment that the cache line has been committed to persistent memory, the control logic 542 may transition the coherence state for the selected cache way in the cache array 510 from PD to Invalid (I))

With respect to claim 8, the Bridge reference teaches the apparatus of claim 7, wherein the PC-processing logic is to: in response to determining that a counter associated with a head entry of the FIFO reaches zero, remove the head entry from the FIFO; and send a response to a PF request corresponding to the head entry of the FIFO. (paragraph 120, where if the control logic 542 detects a counter in the per-thread 

With respect to claim 9, the Bridge reference teaches the apparatus of claim 1, wherein the PF-tracking logic is to issue an autonomous persistent flush request to a media controller corresponding to an entry in the PF cache, without receiving a persistence checkpoint.  (paragraph 124, where control logic may use particular criteria for the determination, wherein the criteria may include a timer or count value since a transition to the PD coherence state, a filled capacity threshold for the entire buffer, a filled capacity threshold on a thread basis, a priority value associated with the store instruction, execution of a synchronization instruction)

Claims 11-12 and 15-19 are the method implementation of claims 1-2 and 5-9, and rejected under the same rationale as above.

   3.   ALLOWABLE SUBJECT MATTER
Claims 3-4, 10, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 3-4, 10, 13-14, and 20 would be allowable as noted above.
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137